NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



TERRY L. HILL,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D18-3624
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 5, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Terry L. Hill, pro se.


PER CURIAM.


               Affirmed.




LaROSE, C.J., and SLEET and SMITH, JJ., Concur.